Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

2.	Claims 1-3 and 5-20 of this application is patentably indistinct from claims 1, 2, 3, 5, 4, 6, 7, 8, 9, 10, 11, 12, 13, 13, 14, 15, 16, 17 and 18 of US Patent No. 10,620,251 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed 

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,620,251 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because.

Claim 1 of Instant Application
Claim 1 of US Patent No. 10,620,251 B2
A method of measuring an external field with an ensemble of color centers in a solid- state host, the method comprising:
A method of measuring an electric field with an ensemble of color centers in a solid-state host, the method comprising:
applying a zero-bias magnetic field to the ensemble of color centers, the zero-bias magnetic field reducing splitting of an energy level of the ensemble of color centers caused by an ambient magnetic field experienced by the ensemble of color centers;
applying a zero-bias magnetic field to the ensemble of color centers, the zero-bias magnetic field reducing splitting of an energy level of the ensemble of color centers caused by an ambient magnetic field experienced by the ensemble of color centers;

disposing the ensemble of color centers in the electric field while the zero-bias magnetic field is applied to the ensemble of color centers; 
detecting a shift in a frequency of a ground state and/or an excited state of the ensemble of color centers caused by the external field; and
measuring an optically detected magnetic resonance (ODMR) spectrum of the ensemble of color centers, the ODMR spectrum indicating a shift in a frequency of a ground state and/or an excited state of the ensemble of color centers caused by the electric field; and
	
estimating a magnitude of the external field based on the shift in the frequency of the ground state and/or the excited state of the ensemble of color centers.
estimating a magnitude of the electric field based on the ODMR spectrum.






5.	Similarly Claims 2, 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5, 4, 6, 7, 8, 9, 10, 11, 12, 13, 13, 14, 15, 16, 17 and 18 of U.S. Patent No. 10,620,251 B2 respectively.



Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Eglund et al. (Pub NO US 2016/0161429 A1) discloses System and Method for Deterministic Emitter Switch Microscopy.
b. Budker et al. (Pub NO. US 2015/0090033 A1) discloses Gyroscope Based on Nitrogen-Vacancy Centers in Diamond.
c. Eglund et al. (Pub NO. US 2014/0191139 A1) discloses Conjugates of Nano-Diamond and Magnetic or Metallic Particles.


Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858